         Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTWINE HALL                                       :            CIVIL ACTION
         Plaintiff                                 :
                                                   :            NO. 19-0110
                v.                                 :
                                                   :
CITY OF PHILADELPHIA LAW                           :
DEPARTMENT, et al.                                 :
           Defendants                              :

NITZA I. QUIÑONES ALEJANDRO, J.                                                    SEPTEMBER 30, 2020

                                MEMORANDUM OPINION
INTRODUCTION

        Plaintiff Antwine Hall commenced this civil action against Defendants City of Philadelphia

Law Department (the “City”) and twenty (20) individual police officers (collectively, the

“Individual Defendants”) (collectively with the City, “Defendants”), in which he asserted claims

under 42 U.S.C. § 1983 for false arrest, false imprisonment, and malicious prosecution, claims

under 42 U.S.C. §§ 1981 and 1985 for discrimination and violation of equal protection rights, and

various state law claims. Before this Court is Defendants’ motion for summary judgment filed

pursuant to Federal Rule of Civil Procedure (“Rule”) 56, [ECF 9], which seeks judgment with

respect to all claims. In response to the motion, Plaintiff has withdrawn all of his claims against

fourteen (14) of the Individual Defendants,1 as well as his discrimination, equal protection, and

Monell claims. [ECF 12].         These claims are, therefore, deemed withdrawn with prejudice.

Plaintiff opposes Defendants’ motion with respect to the remaining federal and state law claims


1
         Plaintiff has withdrawn all claims against Defendants Geoffrey Strubinger, Michael Corbett, Marc
Monachello, Daniel Carr, Brian Derlin, Michael Acerenza, Stephen Gracesk, Gerald Smith, Peter Marino,
James Priadka, James Siban, Robert Hassel, Jr., Victor Rodriquez, and George Marko. As such, Plaintiff’s
remaining claims include only those against Commissioner Richard Ross, Jr. (“Commissioner”) and
Detectives Craig Coulter, Thad Wolkiewicz, John Druding, Justin Falcone, and Donald Suchinsky
(collectively, the “Detective Defendants”).
         Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 2 of 23




against the remaining defendants (Commissioner Ross and the Detective Defendants)

(collectively, the “Remaining Defendants”) premised on claims of false arrest, false imprisonment,

malicious prosecution, and intentional and negligent infliction of emotional distress. The issues

raised by the parties have been fully briefed and are ripe for disposition. For the reasons set forth,

Defendants’ motion is granted and judgment is entered in favor of the Remaining Defendants on

the remaining claims.


BACKGROUND2

        In the complaint, Plaintiff alleges that his constitutional rights were violated when

Defendants arrested and detained him and prosecuted charges against him without probable cause.

Following the completion of discovery, Defendants filed the underlying motion for summary

judgment. When ruling on a motion for summary judgment, a court must consider all record

evidence and supported relevant facts in the light most favorable to the non-movant; here, Plaintiff.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Galena v. Leone, 638 F.3d 186,

196 (3d Cir. 2011). The relevant facts are summarized as follows:

                On July 28, 2016, at approximately 6:00 p.m., Philadelphia police were
        alerted to a shooting in progress on the 3100 block of Rosewood Street,
        Philadelphia, Pennsylvania, by a 911 call made by eyewitness Sabia Afroz, who
        lived on the block. Ms. Afroz’s description of the incident is described in detail
        below. Though Officers Peter Marino and Gerald Smith were the first officers on
        the scene, they played a small role in the investigation that followed, as they were
        the officers who transferred the victim, Milan Chase, to the hospital. Officers
2
         The facts set forth in this opinion are compiled from a review of the parties’ statements of
undisputed and disputed material facts, briefs, and the evidence submitted therewith. To the extent that the
parties allege a fact that is unsupported by evidence, the Court does not include it in the recitation of facts.
Where the parties have specifically cited exhibits attached to their briefs, the Court has reviewed and
considered those cited materials. See Doeblers’ Pa. Hybrids, Inc. v. Doebler, 442 F.3d 812, 820 (3d Cir.
2006); see also Perkins v. City of Elizabeth, 412 F. App'x 554, 555 (3d Cir. 2011) (noting that “a court is
not obliged to scour the record to find evidence that will support a party's claims.”) (citing Doeblers', 442
F.3d at 820 n.8); Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but it may
consider other materials in the record.”) (emphasis added). To the extent that any facts are disputed, such
disputes will be noted and, if material, will be construed in Plaintiff’s favor, pursuant to Rule 56.


                                                      2
         Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 3 of 23




        Daniel Carr and Brian Develin arrived on the scene and assisted in establishing and
        securing the crime scene. Officer Carr was approached by a woman, identifying
        herself as Susan Purnell, the grandmother of Ms. Chase. Ms. Purnell told Officer
        Carr that she had observed two black male shooters and identified the men as
        Richard Holmes and a man named Steve. After receiving this information, Officer
        Carr communicated over police radio a brief visual description of the two men Ms.
        Purnell described. He later prepared a memo for Detective Craig Coulter (the
        subsequently-assigned lead investigator) regarding his conduct of securing the
        scene and receiving information from Ms. Purnell. Officers Carr and Devlin had
        no further participation in the investigation.

                Around 7:40 p.m., Detectives Coulter, Thaddeus Wolkiewicz, and Justin
        Falcone arrived at the scene. Detective Wolkiewicz prepared a written summary
        based on the detectives’ interviews of Ms. Chase (the shooting victim), and two
        other witnesses on the scene: Ms. Purnell and Jeffrey Diamond. Ms. Chase
        reported that, while walking across North Rosewood Street in the 3100 block, she
        observed two men arguing. One of the men fired a gun at the other. Ms. Chase
        was struck in the arm by a bullet fired by the shooter. She stated that she recognized
        the man who fired the gun as someone who lived on the block and she did not
        recognize the other man.3

               Ms. Purnell, who was walking down the street with her granddaughter Ms.
        Chase, similarly reported that she observed two men arguing in the street. She
        recognized one of the men as Richard Holmes, a man who lived on the block, and
        claimed in her first interview that she did not recognize the other man. Ms. Purnell
        observed Mr. Holmes remove a gun from a Jeep and begin firing at the other man.
        Her granddaughter was then struck in the arm. Ms. Purnell also observed another
        man (one who was not involved in the argument) fire a gun from a second-floor
        window of 3146 Rosewood Street. She recognized the man from the window as
        Stephen Kearney. Ms. Purnell claimed during this first interview that she did not
        recognize the other male who was initially arguing with Mr. Holmes.

                The second eyewitness, Mr. Diamond, reported that he observed two men
        arguing in the street. He did not know either of the men. He reported that both
        men pointed guns at each other, exchanged fire, and then fled the scene. Later that
        evening, Mr. Diamond was shown two photo arrays. In the first, he identified Mr.
        Holmes as one of the shooters. A few days later, Mr. Diamond was shown a third
        array which included a photograph of Plaintiff, but Mr. Diamond did not identify
        any of the men in the array as one of the two shooters he observed.

               Later in the evening of July 28, 2016, Detective Coulter interviewed Ms.
        Chase at the hospital. Ms. Chase reported that she and her grandmother observed
        her cousin, Plaintiff, arguing with Mr. Holmes in the street. Mr. Holmes then pulled
        out a gun and shot at Plaintiff, missed, and hit Ms. Chase in the arm. She also
3
        The police report is unclear as to whether some or all of the victim’s statement was obtained after
she had been transported to the hospital for treatment.

                                                    3
     Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 4 of 23




    reported that she heard “a lot” of gunshots. When asked whether she saw Plaintiff
    with a gun, she answered, “No. By the time I looked up, [Plaintiff] was driving
    away in his [dark blue] car.”

            On August 1, 2016, Detective Wolkiewicz interviewed Ms. Purnell for the
    second time. Ms. Purnell reported that the second man engaged in the argument
    with Mr. Holmes was her cousin, Plaintiff, despite not having identified him during
    her first interview. She told Detective Wolkiewicz that, prior to the shooting,
    Plaintiff was arguing outside of her home on the 3100 block of Rosewood with
    another man named Steve. She also reported that during the incident, she saw Mr.
    Holmes open his car and start shooting, and saw Steve hanging out of a window
    and shooting. Ms. Purnell reported that she did not observe a gun in Plaintiff’s
    possession, but saw him get into his car and leave the scene. At this second
    interview, Ms. Purnell was shown a picture of Plaintiff (with hair on his head) who
    she identified as Plaintiff.

             On August 2, 2016, Detectives Donald Suchinsky and Stephen Grace4
    interviewed Ms. Afroz (the 911 caller) for the first time. Ms. Afroz reported that,
    while looking out her first-floor bathroom window, she witnessed two black males
    shooting at each other. One of the men ran up Rosewood Street out of her view
    and the other ran into her yard to take cover. The man in her yard then moved back
    out towards Rosewood Street and fired his gun again up Rosewood Street towards
    the other male. She described the man who entered her yard as having a muscular
    build, very dark complexion, trimmed beard, totally bald, between 5’10” and 6’0”,
    thirty-five to forty years old, wearing a white tee shirt with a round neckline, faded
    blue jean shorts, and black shoes. She recalled seeing this man fire three times in
    the direction of the other man. Ms. Afroz stated that the man in her yard remained
    within her view while she was on the 911 call and that she observed him for more
    than two minutes.

    At Ms. Afroz’s interview, Detectives Suchinsky and Grace conducted what is
    known as a “double-blind” interview/photo array. A double-blind interview/photo
    array is a procedure in which officers interview a witness without knowing
    beforehand what the case is about or who is depicted in the photo array to be shown.
    The photo array provided to Ms. Afroz was kept in an envelope and the
    interviewing officers did not view it before showing it to her. The photo array
    consisted of six photos of black males, five of whom had hair on their heads and
    one of whom was bald. The photo of the bald man was a photo of Plaintiff.
    Detective Suchinsky recorded Ms. Afroz’s response to each photo.

    Each photo in the array was shown to Ms. Afroz twice. Ms. Afroz responded to
    each photo as follows:




4
    In the complaint, Detective Grace is incorrectly identified as Detective Stephen Gracesk.

                                               4
Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 5 of 23




           •   First photo (black male with a beard and hair)—Ms. Afroz stated
               after the first showing that “the beard’s kind of the same, the neck
               is not the same.” After the second showing she stated, “It’s not
               him.”
           •   Second photo (black male with a beard and hair)—Ms. Afroz stated
               after the first showing, “this one could be . . . I am 50%.” After the
               second showing, she stated, “It’s still 50%.”
           •   Third photo (black male with a beard and hair)—Ms. Afroz stated
               after the first showing, “It’s not him.” After the second showing, she
               stated, “Definitely not him.”
           •   Fourth photo (Plaintiff, a black male, with a beard and bald)—Ms.
               Afroz stated after the first showing, “It’s more like him. I think this
               is the person. He looks most likely.” After the second showing, she
               stated, “I can’t say 100% but I’m pretty sure he’s the one I saw from
               my window.”
           •   Fifth photo (black male with a beard and hair)—Ms. Afroz stated
               after the first showing, “He is not.” After the second showing, she
               stated, “He’s definitely not.”
           •   Sixth photo (black male with a beard and hair)—Ms. Afroz stated
               after the first showing, “He is not.” After the second showing, she
               stated, “He’s definitely not.”

       Notably, Plaintiff has proffered no evidence with respect to who actually
put together the double-blind photo array that was shown to Ms. Afroz. Detectives
Suchinsky and Grace submitted their interview notes and the photo array to
Detective Coulter.

       During her testimony at a suppression hearing before the Honorable Kai
Scott of the Court of Common Pleas of Philadelphia, Ms. Afroz described the
incident as follows:

               So I have a small garden right in front of my house. Every
       day in the afternoon in the summer I go to water my plants. I take
       my daughter with me most of the time. So what happened, the water
       supply is from downstairs. So every day I have to attach the water
       into my bathroom, and then through the pipe away from the window.
       And then I go and water my plants.

               So that day I was about to go to my garden, like five, ten
       minutes. Then my bathroom, the window of my bathroom, I was
       standing in front of the window just trying to attach the hose. At
       that time, I heard two sounds of—sounds like shooting. What
       happened, I looked through the window and I saw what is
       happening. Yes. I saw one guy. He’s holding the pistol. He was
       like shooting. He was like right near my garden. He was like
       shooting the other side of Rosewood Street, and I saw him shooting


                                         5
 Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 6 of 23




       at least twice. The whole time I was standing at the window. And
       I was so scared, I called 911 right away, because when I go to the
       garden, I take my phone with me. And so I called 911. And I saw
       the whole incident in front of me.

       Ms. Afroz testified that the entire incident took two minutes. When the 911
operator asked Ms. Afroz to give a description of the shooter, she provided the
following:

               So what happened, I saw a guy. He was wearing a white T-
       shirt, and like a half – half pants, like faded jeans, half pants. He
       was bald. He had like a short beard. He was well built, but not very
       tall. He was medium height. As I told you, his neck was like not
       really long. It was like wider. So I saw that guy, and he was not
       wearing shoes. Looked like sandal shoes. He was – this grayish
       color, small pistol he was holding in his hand, and then he was
       shooting from that pistol.

        On August 5, 2016, at approximately 8:43 p.m., Officers Geoffrey
Strubinger and Marc Monachello were on patrol in the area of 2400 West Somerset
Street, when they observed a blue 2008 Pontiac Grand Prix parked illegally
blocking a crosswalk. Plaintiff was the only occupant of the car. The officers ran
the plate, which matched that belonging to Plaintiff. The officers were advised that
both the vehicle and the Plaintiff were involved in a prior shooting. They were also
informed that Plaintiff had an active absconder warrant. The officers arrested
Plaintiff in connection with the absconder warrant and took him into custody. Later
that evening, Detectives Coulter and John Druding prepared and served a search
warrant on Plaintiff’s vehicle. The search revealed a single bullet strike mark on
the rear trunk and 85 grams of marijuana and drug paraphernalia including: four
clear sandwich bags containing loose marijuana, ten clear plastic jars containing
marijuana, and fourteen small, blue Ziploc bags containing marijuana. Thereafter,
Plaintiff was charged with possession with intent to deliver a controlled substance
(a felony) and intentional possession of a controlled substance (a misdemeanor).
Plaintiff was detained on these charges until April 4, 2018, when he entered a
negotiated guilty plea to the misdemeanor possession charge

        On August 6, 2016, while Plaintiff was in custody as a result of his arrest
the previous evening in connection with the absconder warrant, Detective Coulter
prepared an arrest report (“PARS report”) to support Plaintiff’s arrest for his role
in the shooting incident of July 28, 2016. The PARS report contained, inter alia,
the following information:

   •   Ms. Chase’s description of observing Plaintiff (her cousin) and Mr. Holmes
       arguing in the street before Mr. Holmes fired a gun at Plaintiff and both men
       fled the scene, Plaintiff in his blue car;



                                        6
         Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 7 of 23




            •   Ms. Purnell’s description of observing Plaintiff (her cousin) and Mr.
                Holmes arguing in the street, Mr. Holmes firing a gun from his vehicle at
                Plaintiff, and Mr. Kearney firing a gun at Plaintiff from the second-floor
                window of a nearby residence;
            •   Mr. Diamond’s description of his observation of two black men arguing in
                the street near his car before they both began shooting at each other, and
                Mr. Diamond’s positive identification of one of the two shooters as Mr.
                Holmes and his inability to identify either Plaintiff or Mr. Kearney;
            •   Ms. Afroz’s description of her observation from her home of a black male
                firing a gun and then running into her garden, and Ms. Afroz’s later
                identification of Plaintiff as that shooter, from a photo array;
            •   That Plaintiff was wanted on an absconder warrant; and
            •   Confirmation that Plaintiff was the registered owner of a blue Pontiac Grand
                Prix, which, following execution of a search warrant, was found to have a
                bullet hole in the rear trunk and to contain 85 grams of marijuana and
                various paraphernalia indicative of an intent to distribute a controlled
                substance.

               Detective Coulter turned the entire investigation file over to the
        Philadelphia District Attorney’s Office (“DAO”), including all witness interviews,
        photo arrays, crime scene photos, property receipts, search warrants, affidavits of
        probable cause, handwritten notes, memoranda, diagrams, the investigation
        worksheet, incident reports, and the PARS report. Thereafter, the DAO decided to
        present the case to a grand jury to obtain an indictment against Plaintiff. On
        October 7, 2016,5 a grand jury returned an indictment against Plaintiff on charges
        of aggravated assault, attempted murder, possession of a firearm prohibited,
        firearms not to be carried without a license, carrying a firearm in public in
        Philadelphia, and possession of an instrument of crime (the “Gun-related
        Charges”).

                Prior to his trial on the Gun-related Charges, Plaintiff moved to suppress
        Ms. Afroz’s out-of-court identification of him on the basis that the double-blind
        photo array was unduly suggestive. On January 4, 2018, the Honorable Kai Scott
        denied Plaintiff’s motion to suppress, finding that Ms. Afroz’s out-of-court
        identification was not unduly suggestive.

               On March 26, 2018, a jury acquitted Plaintiff of all Gun-related Charges.
        Nine days later, on April 4, 2018, Plaintiff pled guilty to possession of a controlled
        substance, the distribution count was nolle prossed, and Plaintiff was sentenced to
        3-6 months of incarceration and was immediately paroled.




5
        Both parties reference the grand jury’s return of the indictment as having occurred on October 7,
2016. The actual indictment was signed by the grand jury foreperson on September 26, 2016 and approved
by the supervising judge on October 3, 2016.

                                                   7
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 8 of 23




LEGAL STANDARD

       Rule 56 governs summary judgment motion practice. Fed. R. Civ. P. 56. Specifically, Rule

56 provides that summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Id. A

fact is “material” if proof of its existence or non-existence might affect the outcome of the

litigation, and a dispute is “genuine” if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. Under Rule 56, the court must view

the evidence in the light most favorable to the non-moving party. Galena v. Leone, 638 F.3d 186,

196 (3d Cir. 2011).

       Pursuant to Rule 56, the movant bears the initial burden of informing the court of the basis

for the motion and identifying those portions of the record which the movant “believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). This burden can be met by showing that the nonmoving party has “fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Id. at

322. After the moving party has met its initial burden, summary judgment is appropriate if the

nonmoving party fails to rebut the moving party’s claim by “citing to particular parts of materials

in the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . , admissions, interrogatory answers, or other materials” that show a

genuine issue of material fact or by “showing that the materials cited do not establish the absence

or presence of a genuine dispute.” Rule 56(c)(1)(A)-(B). The nonmoving party must “do more

than simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The nonmoving party may not rely

on “bare assertions, conclusory allegations or suspicions,” Fireman’s Ins. Co. of Newark v.



                                                 8
         Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 9 of 23




DuFresne, 676 F.2d 965, 969 (3d Cir. 1982), nor rest on the allegations in the pleadings. Celotex,

477 U.S. at 324. Rather, the nonmoving party must “go beyond the pleadings” and “designate

‘specific facts showing that there is a genuine issue for trial.’” Id. (citations omitted).


DISCUSSION

       In their motion for summary judgment, Defendants argue that Plaintiff’s § 1983 claims for

false arrest, false imprisonment, and malicious prosecution fail because, inter alia, the undisputed

evidence of record demonstrates the existence of probable cause to arrest, detain, and prosecute

Plaintiff, which necessarily defeats Plaintiff’s claims. This Court agrees.

      Section 1983 offers private citizens a means to redress violations of federal law by state

officials. See 42 U.S.C. §1983. Section 1983 is not a source of substantive rights, but merely a

method to vindicate violations of federal law committed by state actors. Kneipp v. Tedder, 95 F.3d

1199, 1204 (3d Cir. 1996). To establish a § 1983 claim, a plaintiff must show a deprivation of a

“right secured by the Constitution and the laws of the United States . . . by a person acting under

color of state law.” Id. (quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995)).

Thus, to establish a § 1983 violation, Plaintiff must present evidence sufficient to show that each

Defendant acted under color of law and deprived Plaintiff of a right secured by the United States

Constitution and/or laws of the United States. See Robb v. City of Phila., 733 F.2d 286, 290-91

(3d Cir. 1984).

                     § 1983 Claims for False Arrest and False Imprisonment

       Plaintiff’s § 1983 claims against the Remaining Defendants are based on his contention

that he was subject to a false arrest and false imprisonment in violation of his Fourth Amendment

rights under the Constitution. The Fourth Amendment protects against unreasonable seizures of

the person. See U.S. Const. amend. IV. The Fourth Amendment is applicable to the States through


                                                  9
          Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 10 of 23




the Fourteenth Amendment. Baker v. McCollan, 443 U.S. 137, 142 (1979). The proper inquiry in

a § 1983 claim based on false arrest and/or false imprisonment is whether the arresting officer(s)

had probable cause to make the arrest. Groman v. Township of Manalapan, 47 F.3d 628, 634 (3d

Cir. 1995) (quoting Dowling v. City of Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988)); see

also Berg v. Cnty. of Allegheny, 219 F.3d 261, 268-69 (3d Cir. 2000); Johnson v. Provenzano, 646

F. App’x 279, 281 (3d Cir. 2016).

          Probable cause to arrest an individual requires “proof of facts and circumstances that would

convince a reasonable, honest” officer that the person arrested has committed a crime. Lippay v.

Christos, 996 F.2d 1490, 1502 (3d Cir. 1993); see also Wright v. City of Phila., 409 F.3d 595, 602

(3d Cir. 2005). Thus, “the constitutional validity of the arrest does not depend on whether the

suspect actually committed any crime,” but instead on whether the police had probable cause to

believe that the individual committed any crime at the time of the arrest. Wright, 409 F.3d at

602; Groman, 47 F.3d at 634; see also Baker v. McCollan, 443 U.S. 137, 145 (1979) (“The

Constitution does not guarantee that only the guilty will be arrested. If it did, § 1983 would provide

a cause of action for every defendant acquitted-indeed, for every suspect released.”). It is also not

relevant to the probable cause analysis with what crime(s) a plaintiff was eventually

charged. Wright, 409 F.3d at 602 (citing Barna v. City of Perth Amboy, 42 F.3d 809, 819 (3d Cir.

1994)).

          “Probable cause exists where the facts and circumstances within the arresting officer’s

knowledge are sufficient to warrant a reasonable person to believe an offense had been

committed.” United States v. McGlory, 968 F.2d 309, 342 (3d Cir. 1992). Courts must objectively

assess whether, at the time of the arrest and based upon the facts known to the officer, probable

cause existed “as to any offense that could be charged under the circumstances.” Wright, 409



                                                   10
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 11 of 23




F.3d at 602 (3d Cir. 2005) (quoting Barna, 42 F.3d at 819) (emphasis added); see also Butler v.

City of Philadelphia, 614 F. App’x 69, 71 (3d Cir. 2015) (quoting Barna, 42 F.3d at 819 and citing

Devenpeck v. Alford, 543 U.S. 146, 153 (2004)). In other words, courts must determine “whether,

at the moment the arrest was made, the officers had probable cause to make it—whether at that

moment the facts and circumstances within their knowledge and of which they had reasonably

trustworthy information were sufficient to warrant a prudent man in believing that the petitioner

had committed or was committing an offense.” Beck v. State of Ohio, 379 U.S. 89, 91 (1964); see

also Devenpeck, 543 U.S. at 152 (“Whether probable cause exists depends upon the reasonable

conclusion to be drawn from the facts known to the arresting officer at the time of the arrest.”);

Barna, 42 F.3d at 819 (stating “[t]he test for an arrest without probable cause is an objective one,

based on ‘the facts available to the officers at the moment of arrest.’”) (citations omitted). As long

as the arresting officers “had some reasonable basis to believe” that the individual had committed

a crime, “the arrest is justified as being based on probable cause.” Barna, 42 F.3d at 819. In

making this determination, courts must consider the totality of the circumstances known to the

officer at the time of the arrest. Andrews v. Scuilli, 853 F.3d 690, 698, 704 (3d Cir. 2017).

       Generally, the question of whether probable cause existed for a police officer to support an

arrest is a fact question for the jury. Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997).

However, resolution of the issue is appropriate at the summary judgment stage when a court

concludes “that probable cause did exist as a matter of law if the evidence, viewed most favorably

to Plaintiff, reasonably would not support a contrary factual finding.” Id.

       Here, Plaintiff bases his § 1983 claims for false arrest and false imprisonment on his August

5, 2016 arrest. As set forth above, and nowhere disputed by Plaintiff, he was arrested by Officers

Strubinger and Monachello in connection with an outstanding absconder warrant that the arresting



                                                 11
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 12 of 23




officers learned about after running a check on Plaintiff’s vehicle’s license plate following a traffic

stop that Plaintiff does not challenge. After Plaintiff’s arrest pursuant to the absconder warrant,

police obtained a warrant to search Plaintiff’s car; Plaintiff also does not challenge the validity or

constitutionality of this search warrant or the subsequent search of his car. The search of Plaintiff’s

car, conducted by Detectives Coulter and Druding at approximately 11:30 p.m. on August 5, 2016,

resulted in the discovery of 85 grams of marijuana and drug paraphernalia which are consistent

with an intent to distribute, as well as a bullet hole in the rear of Plaintiff’s vehicle.

        Sometime the next day (August 6, 2016), Detective Coulter prepared a PARS report for

the arrest of Plaintiff (who was already in custody in connection with the absconder warrant) for

his role in the non-fatal shooting that occurred on July 28, 2016. This PARS report included, inter

alia, a summary of the interviews of Ms. Chase, Ms. Purnell, and Mr. Diamond, Ms. Afroz’s

challenged identification of Plaintiff, and a description of Plaintiff’s initial detention pursuant to

the absconder warrant and the subsequent discovery of drugs and drug paraphernalia in Plaintiff’s

car.

        As set forth above, it is well-settled that an arresting officer need only probable cause to

support “any offense that could be charged under the circumstances” and it does not matter what

crime or crimes with which a plaintiff was actually charged. See Wright, 409 F.3d 602. Here,

Plaintiff does not challenge, nor could he, the existence of probable cause to arrest and detain him

pursuant to the absconder warrant or, following the lawful search of his vehicle, for two drug-

related charges. Notably, Plaintiff was not only charged with and detained for the drug-related

offenses, but actually remained detained on these charges until he pled guilty to one of them on

April 4, 2018, a few days after he was acquitted on the Gun-related Charges. Under these facts

and circumstances, it cannot be argued that any of the arresting officers lacked probable cause to



                                                   12
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 13 of 23




arrest and detain Plaintiff on August 5-6, 2016. Accordingly, Defendants’ motion for summary

judgment is granted as to Plaintiff’s § 1983 claims for false arrest and false imprisonment against

all Remaining Defendants.

       Notwithstanding the clear and unchallenged existence of probable cause to arrest Plaintiff

pursuant to the absconder warrant and drug charges, Plaintiff argues that Defendants lacked

probable cause to arrest him for the Gun-related Charges because (1) the eyewitness identification

on which Defendants relied was unduly suggestive and unreliable in light of other exculpatory

evidence, including the fact that another eyewitness (Mr. Diamond) was unable to positively

identify either suspect from a photo array that included Plaintiff’s picture, and (2) the forensics

report showed the bullet casings found in Ms. Afroz’s yard “100% matched” those from Mr.

Holmes’s gun and Mr. Kearney’s gun. Plaintiff’s arguments are, however, misplaced. Neither of

Plaintiff’s arguments challenges the facts and evidence in the arresting officers’ possession at the

time of his arrest diminishes the existence of probable cause to support the arrest, detention, and

continued detention of Plaintiff on the outstanding absconder warrant and drug charges. As such,

these arguments fail in their attack of the existence of probable cause to arrest.

   § 1983 Claims Against Detectives Druding, Falcone, Suchinsky, and Commissioner Ross

       Defendants also argue that all of Plaintiff’s § 1983 claims against Detectives Druding,

Falcone, Suchinsky, and Commissioner Ross fail because Plaintiff has not presented any evidence

to support these Defendants’ personal involvement in the alleged constitutional violations. This

Court agrees.

      It is well-settled that in order for an individual to be liable for a claim brought under § 1983,

the individual defendant must have had some personal involvement in the wrongdoing. See

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005). As such, to maintain a viable claim, a



                                                 13
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 14 of 23




plaintiff “must show that [the individual defendant] participated in violating [the plaintiff’s] rights,

or that he directed others to violate them, or that he, as the person in charge . . . had knowledge of

and acquiesced in his subordinates’ violations.” Baker v. Monroe Twp., 50 F.3d 1186, 1990-91

(3d Cir. 1995) (citations omitted); see also Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988) (holding that the defendant “must have personal involvement in the alleged wrongs.”).

“Personal involvement can be shown through allegations of personal direction or of actual

knowledge and acquiescence.” Rode, 845 F.2d at 1207. Any liability of an individual officer must

“be based on his [or her] own acts or omissions, not those of [other] individual officers.” Agresta

v. City of Philadelphia, 801 F. Supp. 1464, 1468 (E.D. Pa. 1992).

        In a civil rights action, liability also cannot be predicated on the operation of respondeat

superior or vicarious liability. Rode, 845 F.2d at 1207. Thus, a plaintiff must show that each

government official defendant, through that official’s own individual actions, violated the

Constitution and/or some federal right. Gay v. Petsock, 917 F.2d 768, 771 (3d Cir. 1990). A

supervisor can be held liable for the acts of his or her subordinates only if he or she knows that the

subordinate is violating someone’s rights and fails to act to stop the subordinate from doing so.

Robinson v. City of Pittsburgh, 120 F.3d 1286, 1293-94 (3d Cir. 1997), abrogated on other

grounds, Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006). Acquiescence

requires both contemporaneous knowledge of the alleged wrongdoing and direct supervisory

authority over the subordinate actor. Robinson, 120 F.3d at 1293-94. Thus, to hold Defendants

Druding, Falcone, Suchinsky, and Commissioner Ross personally liable under § 1983, Plaintiff

must show that each of these individual defendants participated in the alleged violation of

Plaintiff’s rights, or that they individually directed others to violate Plaintiff’s rights, or they




                                                  14
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 15 of 23




individually had knowledge of, and acquiesced in, their subordinates’ violations. See Baker, 50

F.3d at 1190–91.

      Here, Plaintiff has not proffered any evidence to demonstrate any personal involvement on

the part of Defendants Druding, Falcone, Suchinsky, or Commissioner Ross in any of the alleged

violations of Plaintiff’s rights. Notably, none of these Defendants participated in Plaintiff’s arrest.

      Beginning with Detective Druding, record evidence shows that he assisted in the

investigation of the non-fatal shooting by:

           •   participating in the interview and photo array procedure with Mr. Diamond, in

               which Mr. Diamond did not make any identification;

           •   preparing and serving a search warrant for incoming and outgoing texts and calls

               for Mr. Holmes’s cell phone during the month of July 2016;

           •   requesting vehicle registration information for Plaintiff through the Pennsylvania

               Criminal Information Center; and

           •   preparing and serving a search warrant on Plaintiff’s vehicle and collecting

               evidence therefrom.

None of Detective Druding’s above-listed conduct constituted a violation of Plaintiff’s rights.

Notwithstanding, Plaintiff baldly contends that Detective Druding violated Plaintiff’s rights by

including a “misleading and incorrect” description of Mr. Diamond’s statements in the affidavit in

support of the search warrant for Plaintiff’s car. (Pltf. Resp, ECF 12-2, at ¶ 48). However, Plaintiff

does not explain or identify the alleged misleading and incorrect description. Furthermore, this

Court compared Detective Druding’s affidavit in support of the search warrant to the notes he took

during Mr. Diamond’s interviews and did not find any contradictions and/or misleading or

incorrect descriptions therein.



                                                  15
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 16 of 23




        Plaintiff also contends that Detective Druding failed to conduct an adequate investigation

of the bullet hole found in Plaintiff’s car or into the possibility that Plaintiff was a target and victim

of the shooting. Numerous courts have rejected a plaintiff’s argument that his or her rights were

violated by an officer’s alleged incomplete or inadequate investigation. See, e.g., Merkle v. Upper

Dublin School Dist., 211 F.3d 782, 790 n.8 (3d Cir. 2000) (holding the officer was not required to

undertake exhaustive investigation in order to validate existence of probable cause); Thomas v.

City of Philadelphia, 290 F. Supp.3d 371, 386 (E.D. Pa. 2018) (“[i]t certainly remains to be seen

whether there is an independent cause of action under the Fourteenth Amendment . . . for ‘failing

to conduct a constitutionally adequate investigation,’ and the Court will not affirmatively recognize

one here at this time.”) (quoting Wright v. City of Philadelphia, 229 F. Supp. 3d 322, 332 n.3

(E.D.Pa. 2017) (emphasis in original)); Leary v. Cook, 2020 WL 2404892, at *15 (E.D. Pa. May

12, 2020) (holding there is no independent claim for failure to conduct an adequate investigation).

In addition, a recent panel of the United States Court of Appeals for the Third Circuit noted that it

has “significant doubts about whether there is an independent substantive due process right to be

free from a reckless investigation.” Johnson v. Logan, 721 F. App’x 205, 208 n.9 (3d Cir. 2018)

(citations omitted). Consistent with these decisions, this Court finds that Detective Druding’s

alleged inadequate investigatory conduct does not support a violation of Plaintiff’s rights. As such,

Defendants’ motion is granted as to all § 1983 claims asserted against Detective Druding.

        As to Detective Falcone, record evidence shows that he assisted in the investigation of the

non-fatal shooting by:

            •   processing the scene of the crime shortly after the shooting occurred;

            •   showing two photo arrays to Mr. Diamond;




                                                   16
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 17 of 23




           •   participating in the interview of the victim’s mother and showing her a photo of

               Mr. Kearney;

           •   participating in the interview of Ms. Chase;

           •   conducting an interview of Mr. Diamond; and

           •   assisting in the preparation and service of search warrants at the residences of Mr.

               Holmes and Mr. Kearney, and for Mr. Holmes’s car.

None of Detective Falcone’s above-listed conduct constituted a violation of Plaintiff’s rights.

Plaintiff baldly contends that Detective Falcone “changed the facts in the affidavits of probable

cause [to] contradict the statement given by Diamond . . . .” (Pltf. Resp., ECF 12-2, at ¶ 24).

However, again Plaintiff does not explain or identify the alleged contradiction. Furthermore, this

Court compared Detective Falcone’s affidavit to the notes he took during Mr. Diamond’s initial

interview and did not find any contradictions between the two. As such, Defendants’ motion is

granted as to all § 1983 claims asserted against Detective Falcone.

       Regarding Detective Suchinsky, record evidence shows that he assisted in the investigation

of the non-fatal shooting by conducting a double-blind interview and photo array with Ms. Afroz

that resulted in Ms. Afroz’s identification of Plaintiff as one of the alleged shooters. As described

above, a double-blind interview/photo array is a procedure in which an officer interviews a witness

without knowing beforehand what the case is about and utilizes a photo array that the office has

not seen before. Plaintiff argues that this photo array was unduly suggestive because it included

six photos of black males with beards, only one of whom was completely bald (Plaintiff).




                                                 17
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 18 of 23




        Although a criminal defendant’s due process rights are violated when evidence resulting

from an unduly suggestive identification procedure is introduced at trial,6 the existence of an

unduly suggestive procedure itself does not violate any constitutional rights and cannot alone form

the basis of a § 1983 claim. See Wray v. City of N.Y., 490 F.3d 189, 193 (2d Cir. 2007)

(citing Manson v. Brathwaite, 432 U.S. 98, 113 n. 13 (1977)); Hensley v. Carey, 818 F.2d 646,

650 (7th Cir. 1987) (“defendants could not have violated [the § 1983 plaintiff’s] constitutional

rights simply by subjecting him to a lineup which was allegedly unduly suggestive.”); see also

Anderson v. Venango County, 458 F. App’x 161, 165 (3d Cir. 2012) (citing Hensley and holding

that “government’s violation of ‘a prophylactic rule’ designed to protect the right to fair trial,

without violation of the right to a fair trial itself, does not support a claim under § 1983.”). As

such, Plaintiff cannot defeat summary judgment by simply showing that there is a material factual

dispute as to the suggestiveness of the photo array identification procedure. Rather, Plaintiff must

show that a material issue of fact exists as to whether, considering the totality of the circumstances,

the unreliability of the identification due to the suggestiveness of the photo array resulted in a lack

of probable cause for his arrest. See Robinson v. Cook, 706 F.3d 25, 34 (1st Cir. 2013). As set

forth above, even in the absence of the identification of Plaintiff from the challenged photo array,

the arresting officers had probable cause to arrest and detain Plaintiff pursuant to the absconder

warrant and the drug-related charges (one of which he eventually pled guilty to, after his acquittal

on the Gun-related Charges). Under these circumstances, Detective Suchinsky’s participation in

the challenged double-blind photo array cannot be shown to have led to a false arrest or false



6
         This Court takes no position on whether the double-blind photo array used by Detective Suchinsky
in this case was, in fact, unduly suggestive. For purposes of this decision, however, this Court will assume
that it was even though the issue was fully litigated and decided against Plaintiff in the state criminal
proceedings.



                                                    18
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 19 of 23




imprisonment of Plaintiff, or to have otherwise violated Plaintiff’s rights. As such, Defendants’

motion is granted as to all § 1983 claims asserted against Detective Suchinsky.

        Lastly, regarding Commissioner Ross, Plaintiff does not point to any evidence to show

Commissioner Ross’ personal involvement in the investigation, arrest, or prosecution of Plaintiff,

or that Commissioner Ross was aware of such investigation, arrest, or prosecution. In the absence

of any such evidence, Defendants’ motion is granted as to all § 1983 claims against Commissioner

Ross.

                             § 1983 Claims for Malicious Prosecution

        Defendants seek summary judgment on Plaintiff’s § 1983 malicious prosecution claims on

the basis that Plaintiff has failed to present evidence sufficient to meet each of the required

elements of the claim. To establish a § 1983 claim for malicious prosecution, a plaintiff must

present evidence sufficient to show that: (1) the defendant initiated a criminal proceeding against

the plaintiff; (2) the criminal proceeding ended in plaintiff’s favor; (3) the proceeding was initiated

without probable cause; (4) the defendant acted maliciously, or for a purpose other than bringing

the plaintiff to justice; and that (5) the plaintiff suffered a deprivation of liberty consistent with the

concept of seizure because of the legal proceedings. DiBella v. Borough of Beachwood, 407 F.3d

599, 601 (3d Cir. 2005) (citing Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). A

plaintiff’s failure to satisfy any of these elements is fatal to the claim. Kossler v. Crisanti, 564

F.3d 181, 186 (3d Cir. 2009). In their motion, Defendants specifically argue that Plaintiff has

failed to meet his summary judgment burden with respect to elements one, three, and four. This

Court finds that Plaintiff has failed to meet his summary judgment burden with respect to both the

first and third elements.




                                                   19
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 20 of 23




       “In most circumstances, a plaintiff cannot proceed against a police officer for a claim of

malicious prosecution because a prosecutor, not a police officer, ‘initiates’ criminal proceedings

against an individual.” Harris v. City of Philadelphia, 1998 WL 481061, at *5 (E.D. Pa. Aug. 14,

1998) (citing Albright v. Oliver, 510 U.S. 266, 279 n. 5 (1994) (Ginsburg, J., concurring)); see also

Butler v. City of Philadelphia, 2014 WL 4652276, at *5 (E.D. Pa. Sept. 17, 2014) (citing Harris);

Domenech v. City of Philadelphia, 2009 WL 1109316, at *11 (E.D. Pa. Apr. 23, 2009), aff’d, 373

F. App’x 254 (3d Cir. 2010). “Where a police officer ‘presents all relevant probable cause

evidence to an intermediary, such as a prosecutor [or] a grand jury . . . , the intermediary’s

independent decision to seek a warrant . . . or return an indictment breaks the causal chain and

insulates the officer from a section 1983 claim based on lack of probable cause for an arrest or

prosecution.” Garcia v. Micewski, 1998 WL 547246, at *9 (E.D. Pa. Aug. 24, 1998) (quoting

Rhodes v. Smithers, 939 F. Supp. 1256, 1274 (S.D.W.V. 1995), aff’d, 91 F.3d 132 (4th Cir 1996))

(emphasis added). “However, a police officer may be held to have ‘initiated’ a criminal proceeding

if he knowingly provided false information to the prosecutor or otherwise interfered with the

prosecutor's informed discretion, [because] . . . [i]n such cases, an intelligent exercise of the . . .

[prosecutor’s] discretion becomes impossible, and a prosecution based on the false information is

deemed procured by the person giving the false information.” Harris, 1998 WL 481061, at

*5 (internal citations omitted). In addition, “in a section 1983 malicious prosecution action . . . a

grand jury indictment or presentment constitutes prima facie evidence of probable cause to

prosecute [though] this prima facie evidence may be rebutted by evidence that the presentment

was procured by fraud, perjury or other corrupt means.” Rose v. Bartle, 871 F.2d 331, 353 (3d

Cir. 1989); see also Costino v. Anderson, 786 F. App’x 344, 347 (3d Cir. 2019).




                                                  20
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 21 of 23




        Here, pursuant to the aforementioned law, it cannot be argued that any of the Defendants,

including any of the Remaining Defendants, initiated the criminal proceedings against Plaintiff.

The lead detective, Detective Coulter, turned over the entire case file to the DAO. Thereafter, it

was the DAO—not any Defendants—that decided to convene a grand jury to determine whether

there was probable cause to prosecute Plaintiff, and the grand jury returned an indictment against

Plaintiff. The DAO’s exercise of prosecutorial discretion and the grand jury’s return of an

indictment against Plaintiff broke any chain of causation between Defendants’ conduct and the

prosecution. Moreover, Plaintiff has not presented any evidence to suggest that Defendants

provided any false information to the DAO or otherwise interfered with the DAO’s prosecutorial

discretion,7 nor has Plaintiff produced any evidence that the indictment “was procured by fraud,

perjury or other corrupt means.” Rose, 871 F.2d at 353. To the contrary, the record reveals that

the DAO was aware of all relevant information when it exercised its discretion to prosecute

Plaintiff. As such, Defendants are “insulated from a § 1983 claim for malicious prosecution.”

Domenech, 2009 WL 1109316, at *11; see also Merrero v. Micewski, 1998 WL 414724, at *7-8

(E.D. Pa. July 22, 1998) (finding police officer did not initiate criminal proceeding for purposes

of § 1983 malicious prosecution claim because there was no evidence that any of the information

he provided to prosecutors was false); Taylor v. City of Philadelphia, 1998 U.S. Dist. LEXIS 4295,

at *26 (E.D. Pa. Apr. 2, 1998) (finding police officer who presented evidence to grand jury and

prepared affidavits for arrest warrant did not initiate criminal proceeding because the record did

not show that he “misrepresented or concealed material information in presenting the case to the


7
         Plaintiff baldly contends that Defendants failed to disclose evidence that implicated the other two
known suspects, Mr. Holmes and Mr. Kearney, as the only shooters at the underlying incident, and that this
failure supports his claim for malicious prosecution. Such a failure, however, is insufficient as a matter of
law to rebut the presumption created by the indictment. See Milburn v. City of York, 612 F. App’x 119,
123 (3d Cir. 2015) (citing Camiolo v. State Farm Fire & Cas. Co., 334 F.3d 345, 363 (3d Cir. 2003)).


                                                     21
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 22 of 23




prosecutors”). Accordingly, Defendants’ motion for summary judgment is granted with respect to

Plaintiff’s § 1983 malicious prosecution claims.8

                                                 State Law Claims

        Having granted summary judgment on Plaintiff’s federal claims in favor of Defendants,

this Court declines to exercise supplemental jurisdiction over the remaining state law

claims. See 28 U.S.C. § 1367(c)(3) (providing that a district court may decline to exercise



8
         In the alternative to their arguments addressed above, Defendants assert a defense of qualified
immunity. Certain state actors, including police officers, and other state actors performing “discretionary
functions,” are shielded from suit if their conduct did not violate a “clearly established statutory or
constitutional right[ ] of which a reasonable person would have known.” Wilson v. Layne, 526 U.S. 603,
609 (1999). This doctrine, known as “qualified immunity,” provides not only a defense to liability, but
“immunity from suit.” Hunter v. Bryant, 502 U.S. 224, 227 (1991). Qualified immunity protects from suit
“all but the plainly incompetent or those who knowingly violate the law.” Ashcroft v. al–Kidd, 563 U.S.
731, 743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

         When a defendant in a § 1983 action asserts a claim of qualified immunity, a court must first
determine if the plaintiff’s allegations are sufficient to establish the violation of a federal constitutional
and/or statutory right. Wilson, 526 U.S. at 609; see also Doe v. Delie, 257 F.3d 309, 314 (3d Cir. 2001).
“If the plaintiff’s allegations meet this threshold, a court must next determine whether the right that the
defendant’s conduct allegedly violated was a clearly established one, about which a reasonable person
would have known.” Delie, 257 F.3d at 314–15. Thus, in determining whether an officer is entitled to
qualified immunity from suit, a court must answer two questions: “(1) whether the officer violated a
constitutional right,” and “(2) whether the right was clearly established, such that it would have been clear
to a reasonable officer that his conduct was unlawful in the situation he confronted.” Lamont v. New Jersey,
637 F.3d 177, 182 (3d Cir. 2011) (internal quotations and modifications omitted) (quoting Saucier v. Katz,
533 U.S. 194, 201–02 (2001)). A right is clearly established for qualified immunity purposes if “it would
be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.” Saucier, 533
U.S. at 202. “The doctrine aims to exclude ‘the plainly incompetent’ and ‘those who knowingly violate the
law’ while accommodating reasonable ‘mistaken judgments.’” Forbes v. Twp. of Lower Merion, 313 F.3d
144, 148 (3d Cir.2002) (quoting Hunter v. Bryant, 502 U.S. 224, 229 (1991)). “If an official could have
reasonably believed that his or her actions were lawful, the official receives immunity even if in fact the
actions were not lawful.” Id. A court may address the two inquires in either order. Pearson, 555 U.S. at
242. Should a court choose to address the existence of the alleged constitutional violations first, analysis
of the merits (for purposes of summary judgment) merges with analysis of the deprivation of federal rights,
for purposes of qualified immunity. See Gruenke v. Seip, 225 F.3d 290, 299–300 (3d Cir. 2000); Russoli
v. Salisbury Twp., 126 F. Supp. 2d 821, 838–41 (E.D. Pa. 2000).

        Here, given the unchallenged evidence available to Defendants at the time of Plaintiff’s initial arrest
pursuant to the absconder warrant, and later regarding the drug-related charges, Defendants’ conclusion
that probable cause existed to arrest and continue to detain Plaintiff was reasonable. Accordingly,
Defendants are entitled to qualified immunity on Plaintiff’s § 1983 claims for false arrest, false
imprisonment, and malicious prosecution.

                                                      22
        Case 2:19-cv-00110-NIQA Document 17 Filed 09/30/20 Page 23 of 23




supplemental jurisdiction if “the district court has dismissed all claims over which it has original

jurisdiction”); see also Stone v. Martin, 720 F. App’x 132, 135 (3d Cir. 2017) (holding that district

courts “‘must decline’ to exercise supplemental jurisdiction in such circumstances ‘unless

considerations of judicial economy, convenience, and fairness to the parties provide an affirmative

justification for doing so.’”) (quoting Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000))

(emphasis in original); Byrd v. Shannon, 715 F.3d 117, 128 (3d Cir. 2013) (affirming dismissal

without prejudice of pendant state claims pursuant to § 1367(c)(3) after summary judgment was

granted on all federal claims). Therefore, Plaintiff’s state law claims are dismissed without

prejudice.


CONCLUSION

       For the reasons stated herein, this Court finds that Plaintiff’s § 1983 claims for false arrest,

false imprisonment, and malicious prosecution fail as a matter of law due to the existence of

probable cause. Accordingly, Defendants’ motion for summary judgment is granted as to these

claims, (Count I). Further, this Court declines to exercise supplemental jurisdiction over Plaintiff’s

remaining state law claims. As such, the remaining state law claims (Counts VI through X) are

dismissed without prejudice. An Order consistent with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, J




                                                 23
